Case 2:18-cv-00325-GW-DFM Document 43 Filed 05/18/20 Page 1 of 1 Page ID #:622




                                                                           JS-5

                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  AMOS JACKSON,                              Case No. CV 18-00325-GW (DFM)

           Petitioner,                       Order Accepting Report and
                                             Recommendation of United States
              v.                             Magistrate Judge

  U.S. DISTRICT COURT,

           Respondent.



       Under 28 U.S.C. § 636, the Court has reviewed the Report and
 Recommendation of the United States Magistrate Judge. Petitioner did not file
 any objections. The Court accepts the report, findings, and recommendations
 of the Magistrate Judge.
       IT IS THEREFORE ORDERED that Petitioner’s Motion to Amend the
 Petition is DENIED. The Magistrate Judge’s Order (Dkt. 30) staying these
 proceedings is VACATED. Respondent shall file an Answer to the Petition
 within thirty-five (35) days of the service date of this order under the provisions
 of the Court’s Order Requiring Response to Petition (Dkt. 4).


  Date: May 18, 2020                          ___________________________
                                              GEORGE H. WU
                                              United States District Judge
